DISMISS Opinion Filed October 6, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-19-00588-CV

    IN RE BRADLEY SCOTT KIDWELL DBA MCKINNEY VINTAGE
     MARKET DBA KIDWELL AND COMPANY, AND ALL OTHER
                    OCCUPANTS, Relators

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-00207-2019

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Schenck
      Relator Bradley Scott Kidwell appeals the dismissal of his petition for writ of

mandamus in the county court at law. Kidwell’s petition sought a writ directing a

justice of the peace to vacate orders entered in three underlying forcible entry and

detainer actions. Respondent Judge Paul Raleeh filed a motion to dismiss this appeal

due to mootness. Because we agree this appeal is moot, we dismiss this case for

lack of jurisdiction. Because all issues are settled in law, we issue this memorandum

opinion. TEX. R. APP. P. 47.4.
                                    BACKGROUND

      Kidwell obtained a line of credit secured by three commercial properties from

Haddington Fund, LP.        After a dispute arose, Haddington foreclosed on the

properties.   Kidwell filed suit in a district court disputing the foreclosure.

Haddington filed petitions in a justice of the peace court for forcible entry and

detainer against Kidwell, relating to the three properties. Haddington and Kidwell

entered into a Rule 11 agreement to abate the three forcible detainer suits until the

foreclosure suit was decided. That agreement provided Kidwell would deposit

$10,000 into the registry of the justice of the peace each month. After the foreclosure

suit concluded, the justice of the peace, Judge Raleeh, conducted trials of the forcible

detainer actions and ultimately signed eviction orders in all three, which awarded

possession to Haddington. Those orders also awarded the balance in the court’s

registry, totaling $200,000, to Haddington as “back rent,” and set an appeal bond in

the amount of $20,000.

      Kidwell filed a petition for a writ of mandamus in the county court at law

“directing Judge Raleeh and the Justice Court . . . to vacate the January 14, 2019

Eviction Order with regard to rentals, the distribution of the $200,000.00 to

Haddington, and the $20,000-bond.” Judge Raleeh moved to dismiss the petition

pursuant to rule 91a and sought the alternative relief of a plea to the jurisdiction.

Judge Raleeh’s motion argued Kidwell had an adequate remedy by appeal and had

been “vigorously exercising his various rights to appeal.” The county court at law

                                          –2–
granted Judge Raleeh’s motion and signed an order denying Kidwell’s petition and

dismissing the case. Kidwell now appeals that order.

                                   JURISDICTION

      As a preliminary matter, we address Judge Raleeh’s motion to dismiss. In his

motion, Judge Raleeh argues this appeal is moot because events subsequent to the

order dismissing Kidwell’s petition have rendered the relief sought therein moot. A

case becomes moot if a controversy ceases to exist between the parties at any stage

of the legal proceedings, including the appeal. See In re Kellogg Brown & Root,

Inc., 166 S.W.3d 732, 737 (Tex. 2005). An issue becomes moot when (1) it appears

that one seeks to obtain a judgment on some controversy, which in reality does not

exist or (2) when one seeks a judgment on some matter which, when rendered for

any reason, cannot have any practical legal effect on a then-existing controversy.

City of Farmers Branch v. Ramos, 235 S.W.3d 462, 469 (Tex. App.—Dallas 2007,

no pet.). If a case is or becomes moot, the court must dismiss the case for want

of jurisdiction. See Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012).

      The only relief sought by Kidwell in the mandamus petition was to vacate the

orders distributing $200,000 to Haddington and to challenge the amount of the

appeal bond. However, Judge Raleeh asserts, and Kidwell admits in response to the

motion to dismiss, that the $200,000 was released to the Haddington Fund the day

after the county court at law dismissed Kidwell’s petition. Additionally, in the sur-

reply to Judge Raleeh’s motion to dismiss, Kidwell admits he non-suited his appeal

                                        –3–
of the county court at law’s denial of his sworn statement of inability to pay the

appeal bond but asserts he has filed direct appeals of the eviction orders.

      In this appeal, Kidwell seeks to vacate an order granting money that has

already been paid to Haddington who is not a party to these mandamus proceedings

and challenging an appeal bond when he has already nonsuited his appeal of the

denial of his inability to pay that bond. Therefore, any judgment of this Court on the

merits of Kidwell’s appeal would have no practical legal effect on a then-existing

controversy. See Ramos, 235 S.W.3d 462, 469. Accordingly, we agree this case is

moot, grant Judge Raleeh’s motion, and dismiss this case for lack of jurisdiction.

See Heckman, 369 S.W.3d at 162.

                                    CONCLUSION

      We dismiss this appeal for lack of jurisdiction.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

190588F.P05




                                         –4–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE BRADLEY SCOTT                          On Appeal from the County Court at
KIDWELL DBA MCKINNEY                         Law No. 7, Collin County, Texas
VINTAGE MARKET DBA                           Trial Court Cause No. 007-00207-
KIDWELL AND COMPANY, AND                     2019.
ALL OTHER OCCUPANTS,                         Opinion delivered by Justice
Relators                                     Schenck. Justices Smith and Garcia
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

       It is ORDERED that respondent recover his costs of this appeal from
relators BRADLEY SCOTT KIDWELL DBA MCKINNEY VINTAGE MARKET
DBA KIDWELL AND COMPANY, AND ALL OTHER OCCUPANTS.


Judgment entered this 6th day of October 2021.




                                       –5–